Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-11 are currently pending in the instant application.  Claims 1, 3 and 11 are rejected, claim 2 is objected and claims 4-10 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application is a 371 of PCT/IN2019/050391, filed on May 15, 2019, and claims benefit of Foreign Application INDIA 201811018423, filed on May 17, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group I (drawn to compounds of formula (I) wherein X is CO or CONH; Y is NH or N and all other variables are as defined in claim 1) in the reply filed on June 1, 2022 is acknowledged.  
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.


IV.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiricek, et al. (EP 2 892 880 B1) or Stec, et al. (J. Med. Chem. 2016, 59, 6232-6247) or Ahmed, et al. (Molecules, 2016, 21, 333) or Menon, et al. (Accession No. 1931:30095, CAPLUS) or  Brown, et al. (J. Org. Chem. 1956) or FR 71 ( Accession No. 1963:8333) or Szmuszkovicz, J. (Accession No. 1964:23245, CAPLUS) or Allais, et al. (Accession No. 1964:484151, CAPLUS) or Pigulla, et al. (Accession No. 1979:151917, CAPLUS) or Yoshino, et al. (Accession No. 2001:747751, CAPLUS). The instant invention claims  
    PNG
    media_image1.png
    219
    253
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    651
    media_image2.png
    Greyscale
 
 The Jiricek, et al. reference teaches indole carboxamide derivatives such as 
    PNG
    media_image3.png
    149
    360
    media_image3.png
    Greyscale
 (See page 7, line 17) wherein X is -CO; Y is N; R1 is Cl; R3 is H; R4 is Cl; R2 is H; R5 is H;  one of R6 and R7 is H and the other is substituted cyclohexyl (see paragraph 0017, page 4) and these compounds are useful in the treatment of tuberculosis.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Stec, et al. reference teaches indole carboxamide derivatives such as 
    PNG
    media_image4.png
    117
    201
    media_image4.png
    Greyscale
 (See page 6233, compound1, figure 1) wherein X is -CO; Y is N; R1 is Me; R3 is H; R4 is Me; R2 is H; R5 is H;  one of R6 and R7 is H and the other is unsubstituted cyclohexyl and these compounds are useful in the treatment of tuberculosis.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Ahmed, et al. reference teaches indole carboxamide derivatives such as 
    PNG
    media_image5.png
    92
    167
    media_image5.png
    Greyscale
 (See compound 10, scheme 2) wherein X is -CONH; Y is N; R1 is H; R3 is H; R4 is H; R2 is H; R5 is H;  both R6 and R7 are H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Menon, et al. reference teaches indole carboxamide derivatives such as 
    PNG
    media_image6.png
    193
    335
    media_image6.png
    Greyscale
 (See RN 412036-69-2) wherein X is -CONH; Y is N; R1 is H; R3 is NO2; R4 is NO2; R2 is H; R5 is H;  both R6 and R7 are H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Brown, et al. reference teaches indole carboxamide derivatives such as  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (See page 262) wherein X is -CONH; Y is N; R1 is H; R3 is NO2; R4 is NO2; R2 is H; R5 is H;  both R6 and R7 are H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Fr 71 reference teaches indole carboxamide derivatives such as  
    PNG
    media_image8.png
    185
    388
    media_image8.png
    Greyscale
 (See RN 40113-37-9) wherein X is -CONH; Y is N; R1 is H; R3 is OEt; R4 is H; R2 is H; R5 is H;  one of R6 and R7 is H and the other is isopropyl and the use of these compounds as an antidepressive drug.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Szmuszkovicz, J. reference teaches indole carboxamide derivatives such as  
    PNG
    media_image9.png
    170
    327
    media_image9.png
    Greyscale
  wherein X is -CONH; Y is N; R1 is H; R3 is H; R4 is H; R2 is H; R5 is Me;  both R6 and R7 are H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Allais, et al. reference teaches indole carboxamide derivatives such as  
    PNG
    media_image10.png
    193
    248
    media_image10.png
    Greyscale
 (See RN1997-83-7) wherein X is -CONH; Y is N; R1 is H; R3 is F; R4 is H; R2 is H; R5 is H;  both R6 and R7 are H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Pigulla, et al. reference teaches indole carboxamide derivatives such as  
    PNG
    media_image11.png
    194
    397
    media_image11.png
    Greyscale
 (See RN 69808-75-9) wherein X is -CO; Y is N; R1 is H; R3 is H; R4 is H; R2 is H; R5 is H;  one of R6 and R7 is H and the other is cyclohexyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Pigulla, et al. reference teaches indole carboxamide derivatives such as  
    PNG
    media_image12.png
    166
    301
    media_image12.png
    Greyscale
 (See RN 365996-37-8) wherein X is -CO; Y is N; R1 is H; R3 is Cl; R4 is H; R2 is H; R5 is H;  one of R6 and R7 is H and the other is a substituted cyclohexyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  




	
V.	Objections

Dependent Claim Objections
Dependent Claim 2 is also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.
Claim Objection-Non Elected Subject Matter
	Claims 1-2 and 11 are objected to as containing non-elected subject matter.  The non-elected subject matter is the compounds of formula I wherein X is CH2, CS or CSNH and Y is CH.  To overcome this objection, Applicant should submit an amendment deleting the non-elected subject matter.

VI.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626